DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 15 is objected to because of the following informalities:  “porting” in line 2 should read –portion--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10775923. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9158421, claims 1-4 of U.S. Patent No. 9710100 and claims 1-16 of U.S. Patent No. 10261627 in view of Park et al. (US 2013/0044074). 
In regard to claims 1-19, the above patents teach all the elements of these claims except a resistive layer.
Park et al. teach a top resistive layer (element 90).
They are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of the above patents with the resistive layer of Park et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of the above patents with the resistive layer of Park et al. because the high-resistance layer of Park et al. would improve electrical isolation.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki et al. (JP 2009-131263) in view of Park et al. (US 2013/0044074).
In regard to claims 1 and 11, Ishizaki teach a display device comprising: a first substrate (element 112); a second substrate opposed to the first substrate (element 123); a liquid crystal layer between the first substrate and the second substrate (element 130); a plurality of detection electrodes (element 25), the second substrate being located between the detection electrodes and the liquid crystal layer (element 123 between element 130 and element 25); a shield electrode apart from the detection electrodes in a plane view, the second substrate being located between the shield electrode and the liquid crystal layer (element 26 and fig. 15); and a layer overlapping the detection electrodes and the shield electrode (element 124), the detection electrodes and the shield electrode located between the layer and the second substrate (fig. 15. Ishizaki et al. teach a polarizing layer, 124, located on the top of the detection and shield electrodes. Ishizaki et al. does not say whether it is resistive or not) but does not teach a resistive layer.
Park et al. teach a top resistive layer (element 90).
The two are analogous art because they both deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ishizaki et al. with the resistive layer of Park et al. The rationale is as follows: At the time of 
In regard to claims 2 and 12, Ishizaki et al. teach wherein the detection electrodes and the shield electrode are located at a same layer (fig. 15).
In regard to claims 3 and 13, Park et al. teach wherein the detection electrodes and the shield electrode are covered with an insulating layer located between the resistive layer and the he detection electrodes (fig. 4 top glass).
In regard to claim 4, Ishizaki et al. teach wherein the second substrate has an end side, and the shield electrode is located between the end side and the detection electrodes in a plane view (fig 15, element 26 is arranged on the periphery).
In regard to claim 9, Ishizaki et al. teach a polarizing plate (element 124).
In regard to claim 14, Ishizaki et al. teach a detection area, wherein at least part of each of the detection electrodes is located in the detection area, and the shield electrode is located outside the detection area (fig. 15, the shield electrode is apart from the detection electrode).
In regard to claim 15, Ishizaki et al. teach wherein the shield electrode has a first porting running in a first direction and a second portion running in a second direction different from the first direction, and the first and second portions are located along a part of a circumference of the detection area (fig. 7).
 Claims 5, 7, 10, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki et al. in view of Park et al. further considered with Herrmann (US 2012/0074961).
In regard to claims 5 and 16 Ishizaki et al. and Park et al. teach all the elements of claim 5 except wherein a difference between an average potential of the detection electrodes and an average potential of the shield electrode is not more than 0.5V.
Herrmann teaches wherein a difference between an average potential of the detection electrodes and an average potential of the shield electrode is not more than 0.5V (fig. 5 and paragraph 31).
The three are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ishizaki et al. and Park et al. with the active shield of Herrmann. The rationale is as follows: 
In regard to claims 7 and 18, Herrmann teaches wherein an average potential of the shield electrode is equal to or higher than an average potential of the detection electrodes (fig. 5).
In regard to claim 10, Ishizaki et al. teach wherein the detection electrodes are configured to output a detection signal (paragraph 39, sensing electrode connected to circuit 40, see also paragraph 46)
Herrmann teaches the shield electrode is configured to be supplied with a DC voltage (paragraph 31).
Allowable Subject Matter
Claims 6, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623